

115 HCON 73 IH: Effectuating the Compact for a Balanced Budget.
U.S. House of Representatives
2017-07-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. CON. RES. 73IN THE HOUSE OF REPRESENTATIVESJuly 26, 2017Mr. Messer (for himself, Mr. Cramer, Mr. Harper, and Mr. Jody B. Hice of Georgia) submitted the following concurrent resolution; which was referred to the Committee on the JudiciaryCONCURRENT RESOLUTIONEffectuating the Compact for a Balanced Budget.
	
		1.Concurrent resolution to effectuate the Compact for a Balanced Budget
 (a)DeclarationThe Congress determines and declares that this concurrent resolution calls the Convention contemplated by the Compact for a Balanced Budget under article V of the United States Constitution, and refers for ratification the Balanced Budget Amendment contemplated by the Compact for a Balanced Budget.
 (b)Table of contentsThe table of contents for this resolution is as follows:  Sec. 1. Concurrent resolution to effectuate the Compact for a Balanced Budget. Title I—Concurrent Resolution Prospectively Calling Convention Contemplated by Compact for a Balanced Budget Sec. 101. Effective date. Sec. 102. Convention call. Sec. 103. Termination date. Title II—Concurrent Resolution Prospectively Referring the Balanced Budget Amendment to State Legislatures for Ratification Sec. 201. Effective date. Sec. 202. Referral to legislatures of the several States for ratification. IConcurrent Resolution Prospectively Calling Convention Contemplated by Compact for a Balanced Budget 101.Effective dateThis title does not take effect until Congress receives sufficient certified conforming copies of the chaptered version of the Compact for a Balanced Budget formed initially by the State of Georgia and the State of Alaska pursuant to 2014 Georgia Laws Act 475 (H.B. 794) and 2014 Alaska Laws Ch. 12 (H.B. 284), respectively, as it may be joined by additional States and amended from time to time (Compact for a Balanced Budget), evidencing that at least three-fourths of the several States are Member States of the Compact for a Balanced Budget and have made application thereunder for a convention for proposing amendments under article V of the United States Constitution.
 102.Convention callUpon the effective date of this title, be it resolved by the House of Representatives of the United States (the Senate concurring), Congress hereby calls a convention for proposing amendments under article V of the United States Constitution in accordance with the Compact for a Balanced Budget.
 103.Termination dateIf for any reason the convention for proposing amendments under article V of the United States Constitution contemplated herein has not permanently adjourned within one year from the effective date of this title, all titles of this resolution shall become null and void ab initio and shall be deemed repealed in its entirety.
			IIConcurrent Resolution Prospectively Referring the Balanced Budget Amendment to State Legislatures
			 for Ratification
 201.Effective dateThis title does not take effect until Congress receives a certified conforming copy of the Balanced Budget Amendment, as defined by the Compact for a Balanced Budget and described herein, evidencing that the convention for proposing amendments under article V of the United States Constitution organized thereunder has approved and proposed the same for ratification.
 202.Referral to legislatures of the several States for ratificationUpon the effective date of this title, be it resolved by the House of Representatives of the United States (the Senate concurring), that the following article has been proposed as an amendment to the Constitution of the United States by a convention for proposing amendments under article V of the United States Constitution, which shall be valid to all intents and purposes as part of the Constitution when ratified by the legislatures of three-fourths of the several States within seven years after the date of its submission for ratification:
				
					 —
 1.Total outlays of the Government of the United States shall not exceed total receipts of the Government of the United States at any point in time unless the excess of outlays over receipts is financed exclusively by debt issued in strict conformity with this article.
 2.Outstanding debt shall not exceed authorized debt, which initially shall be an amount equal to 105 percent of the outstanding debt on the effective date of this article. Authorized debt shall not be increased above its aforesaid initial amount unless such increase is first approved by the legislatures of the several States as provided in section 3.
 3.From time to time, Congress may increase authorized debt to an amount in excess of its initial amount set by section 2 only if it first publicly refers to the legislatures of the several States an unconditional, single subject measure proposing the amount of such increase, in such form as provided by law, and the measure is thereafter publicly and unconditionally approved by a simple majority of the legislatures of the several States, in such form as provided respectively by State law; provided that no inducement requiring an expenditure or tax levy shall be demanded, offered or accepted as a quid pro quo for such approval. If such approval is not obtained within 60 calendar days after referral then the measure shall be deemed disapproved and the authorized debt shall thereby remain unchanged.
 4.Whenever the outstanding debt exceeds 98 percent of the debt limit set by section 2, the President shall enforce said limit by publicly designating specific expenditures for impoundment in an amount sufficient to ensure outstanding debt shall not exceed the authorized debt. Said impoundment shall become effective 30 days thereafter, unless Congress first designates an alternate impoundment of the same or greater amount by concurrent resolution, which shall become immediately effective. The failure of the President to designate or enforce the required impoundment is an impeachable misdemeanor. Any purported issuance or incurrence of any debt in excess of the debt limit set by section 2 is void.
 5.No bill that provides for a new or increased general revenue tax shall become law unless approved by a two-thirds roll call vote of the whole number of each House of Congress. However, this requirement shall not apply to any bill that provides for a new end user sales tax which would completely replace every existing income tax levied by the Government of the United States; or for the reduction or elimination of an exemption, deduction, or credit allowed under an existing general revenue tax.
 6.For purposes of this article, debt means any obligation backed by the full faith and credit of the Government of the United States; outstanding debt means all debt held in any account and by any entity at a given point in time; authorized debt means the maximum total amount of debt that may be lawfully issued and outstanding at any single point in time under this article; total outlays of the Government of the United States means all expenditures of the Government of the United States from any source; total receipts of the Government of the United States means all tax receipts and other income of the Government of the United States, excluding proceeds from its issuance or incurrence of debt or any type of liability; impoundment means a proposal not to spend all or part of a sum of money appropriated by Congress; and general revenue tax means any income tax, sales tax, or value-added tax levied by the Government of the United States excluding imposts and duties.
 7.This article is immediately operative upon ratification, self-enforcing, and Congress may enact conforming legislation to facilitate enforcement..
			